On remittitur from the Court of Appeals (82 NY2d 825), reversing our order of May 4, 1993 (193 AD2d 362), the judgment of Supreme Court, Bronx County (George D. Covington, J.), rendered March 27, 1991, convicting defendant upon a plea of guilty to attempted criminal sale of a controlled substance in the third degree and sentencing him as a second felony offender to 4 to 8 years imprisonment, is unanimously reversed, on the law, and the matter is remanded to Supreme Court for a delineation of the reasons for its decision to deny summarily defendant’s motion to suppress physical evidence. Under the circumstances, defendant should have been given an opportunity to clarify any deficiency and correct any technical defect as to the source of the factual allegations in his motion.
The appeal to this Court will be held in abeyance pending our review of the propriety of the reasons specified by Supreme Court on remand. Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.